Citation Nr: 0916908	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  07-11 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Evaluation of right shoulder bursitis, currently rated 
noncompensable.

3.  Evaluation of lumbosacral strain, currently rated 
noncompensable.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 2003 to March 
2005.  He also had a period of Reserve duty, including active 
duty for training, beginning in March 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Tinnitus is due to service.

2.  Right shoulder bursitis is characterized by periarticular 
pathology productive of painful motion.

3.  The Veteran's lumbosacral strain results in forward 
flexion to 90 degrees, extension to 10 degrees, bilateral 
lateral bending to 20 degrees, and bilateral rotation to 20 
degrees, resulting in 180 degrees of combined motion of the 
thoracolumbar spine.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).

2.  The criteria for a 10 percent evaluation for right 
shoulder bursitis are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5019 (2008).

3.  The criteria for a 10 percent evaluation for lumbosacral 
strain are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide, 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The Veteran's claim was received after the enactment of the 
VCAA.

A letter dated in April 2005 told the Veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claims.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claims 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the Veteran's behalf.  The 
Veteran was informed what the evidence needed to show in 
order to substantiate service connection claims.

With regard to the Veteran's service connection claim for 
tinnitus, that claim is granted herein.  This is a full grant 
of the benefit sought on appeal, and any further discussion 
of the VCAA with regard to this claim is unnecessary.

With regard to the Veteran's rating claims, they are all 
appeals of an initial grant of service connection and 
assignment of evaluation.  Where the original claim has been 
substantiated and the appellant disagrees with the initial 
rating assigned, the VCAA requires no additional notice.  
Rango v. Shinseki, No. 06-2723 (Vet. App. January 26, 2009).

Thus, the Veteran was provided with adequate notice prior to 
the initial adjudication of his claims on appeal.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The examination afforded 
to the Veteran in May 2005 with regard to his evaluation 
claims is adequate.  The examination was conducted by a 
medical professional, who solicited history from the Veteran 
and performed a full examination, including x-rays.  While it 
was noted that the Veteran's claims file was not reviewed, 
such review is unnecessary.  It is the present level of 
disability that is at issue here.  Thus, this examination was 
adequate with regard to both of the Veteran's evaluation 
claims.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

For the foregoing reasons, it is not prejudicial to the 
Veteran for the Board to decide this appeal.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, it must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





Tinnitus

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service).  To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

The Veteran's service records show that when he was examined 
in September 2003, he denied any ear, nose, or throat 
trouble.  Examination of his ears was normal.  Upon 
separation in March 2005, the Veteran reported ringing in his 
ears and stated that he was often exposed to loud noises.

An undated service record shows the Veteran's hearing was 
being tested prior to his duty in a hazardous noise area.

The Veteran's separation document shows he was awarded the 
Combat Infantryman Badge.

During his May 2005 VA examination, the Veteran reported 
ringing in his ears.  The examiner noted with regard 
diagnoses that the Veteran complained of constant, high-
pitched ringing tinnitus in both ears.

Based on this evidence, the Board finds that service 
connection for tinnitus is warranted.  The Veteran, who 
received the Combat Infantryman Badge, has reported that his 
tinnitus began during his period of active service.  He 
denied any disorder of the ears upon entrance and reported 
this ringing in his ears upon separation.  He has complained 
of tinnitus since his service.  Thus, there is continuity 
since discharge.  The Veteran's account of noise exposure and 
ringing in his ears is consistent with the circumstances of 
his service, and the Board finds that these statements are 
credible.  38 U.S.C.A. § 1154 (West 2002).

In reaching this determination, we note that the Veteran 
separated from service in March 2005 and dated his 
application for service connection for tinnitus in March 
2005, with VA receipt on April 5, 2005.  It does not take a 
great leap of faith to find that a claim dated while still in 
service is credible.  The VA examiner's comment regarding 
speculation is absurd.

As such, the Board finds that tinnitus was incurred in 
service.  The Veteran's claim is granted.


Rating Claims

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2008).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2008).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2008).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).


Right Shoulder

The Veteran's right shoulder bursitis is rated 
noncompensable.  In order to warrant a higher evaluation, the 
evidence must show periarticular pathology productive of 
painful motion.  38 C.F.R. § 4.59 (2008).  Alternatively, the 
evidence must approximate the functional equivalent of 
limitation of motion of the right arm to shoulder level.  
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2008); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

38 C.F.R. § 4.71a, Diagnostic Code 5019 (2008), indicates 
that bursitis is to be rated on limitation of motion of the 
affected parts, as arthritis, degenerative.

38 C.F.R. § 4.71a, Diagnostic Code 5201 (2008), indicates 
that a 20 percent disability evaluation is warranted when 
limitation of motion of the arm is to the shoulder level.

In May 2005, the Veteran underwent VA examination.  It was 
noted that he was right-handed.  He indicated that he 
experienced pain in the right shoulder on a daily basis, 
anteriorly and superiorly.  He noted crepitation and morning 
stiffness.  Range of motion had not been encumbered.  
Repetitive movement tended to aggravate the pain.  The 
Veteran had no dislocations.  He did not experience flare-ups 
of pain that resulted in additional motion loss, fatigue, or 
incoordination.  Examination of the right shoulder showed 
grossly normal-appearing architecture.  The acromioclavicular 
joint appears normal.  The clavicle was intact and nontender.  
There was no pain on movement or on repetitive movement.  The 
Veteran had 0 to 175 degrees of forward flexion and 
abduction, and 85 degrees of internal rotation and external 
rotation.  There was no evidence of subluxation or 
instability.  The diagnosis was bursitis of the right 
shoulder.  X-rays of the right shoulder were normal.

A May 2005 VA outpatient record shows the Veteran complained 
of pain in the right shoulder that was less with movement.  
On evaluation, there was crepitus of the right shoulder.  
There was pain to the anterior bursa with the shoulder 
passively extended.  There was no limitation in range of 
motion.

Here, the Board finds that the Veteran's right shoulder 
satisfies the criteria under 38 C.F.R. § 4.59 and warrants at 
least the minimum compensable rating for the joint.  The 
Veteran has been diagnosed with bursitis of the right 
shoulder.  In addition, the May 2005 VA outpatient record 
indicates there was pain in the shoulder.  We also note that 
the VA examination clearly established limitation of motion 
but failed to address whether there would be pain if there 
was full motion.

Diagnostic Code 5019 indicates that bursitis should be rated 
on limitation of motion of the affected parts, as arthritis, 
degenerative.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2008), arthritis, degenerative, a 10 percent disability 
evaluation is for application for each major joint when the 
limitation of motion is noncompensable.  Here, the Veteran 
has forward flexion and abduction of the right shoulder to 
175 degrees.  Thus, his motion is noncompensable, and he is 
entitled to a 10 percent disability evaluation as the minimum 
compensable rating for the joint.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5201.

In order to warrant a higher evaluation, there must be the 
functional equivalent of limitation of motion to shoulder 
level.  DeLuca v. Brown, supra.

The evidence of record does not suggest or show that the 
Veteran's right arm motion is functionally limited to 
shoulder level.  As indicated above, he is able to forward 
flex and abduct that arm to 175 degrees.  The Veteran denied 
flare-ups of pain that resulted in additional motion loss, 
fatigue, or incoordination, and the examiner opined that the 
Veteran did not experience flare-ups of pain that resulted in 
any additional functional impairment.  In sum, the lay and 
medical evidence establishes that there is pathology 
productive of pain.  However, the Veteran's pain is only at 
the extreme of motion, and he retains functional use greater 
than shoulder level.  DeLuca v. Brown, supra.  As such, a 20 
percent evaluation is not warranted.


Lumbosacral Strain

The Veteran's lumbosacral strain is rated noncompensable.  In 
order to warrant a higher evaluation, the evidence must show 
periarticular pathology productive of painful motion.  
38 C.F.R. § 4.59 (2008).  Alternatively, the evidence must 
approximate the functional equivalent of forward flexion 
limited to 85 degrees or the combined range of motion of the 
thoracolumbar spine limited to 235 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (2008); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  Ratings under the General Rating 
Formula for Diseases and Injuries of the Spine are made with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See also Plate V, 38 C.F.R. § 4.71a.

In May 2005, the Veteran underwent VA examination.  He 
currently experienced pain on a daily basis in the back.  He 
had stiffness in the mornings.  He denied radicular symptoms.  
Range of motion was generally reduced, and repetitive motion 
tended to help his back.  He mostly avoided bending.  He 
denied experiencing flare-ups of back pain that resulted in 
additional motion loss, fatigue, or incoordination.  
Examination of the spine showed it was essentially normal-
appearing.  There was no spasm or tenderness to percussion.  
He had no pain on movement of the spine or on repetitive 
movement.  Range of motion was 90 degrees of forward flexion, 
10 degrees of hyperextension, bilateral lateral bending to 20 
degrees, and bilateral rotation to 20 degrees.  The diagnosis 
was lumbosacral strain.  X-rays were normal.

A May 2005 VA treatment record shows the Veteran described 
his back pain as dull and better with movement.  On 
examination, there was no limitation of motion or deformity 
to the low back.  There was no spinal tenderness.  There was 
tightness in the area consistent with lumbosacral strain 
except for the duration of the complaint.

Based on the evidence, the Board finds that the Veteran's 
lumbosacral strain warrants an increase to a 10 percent 
evaluation.  The May 2005 VA examination report shows the 
Veteran's combined range of motion of the thoracolumbar spine 
is 180 degrees.  This warrants a 10 percent evaluation under 
the criteria of the General Rating Formula for Diseases and 
Injuries of the Spine.

The Board must consider whether an evaluation in excess of 10 
percent is warranted.  As noted above, a 20 percent 
evaluation may be assigned if there is the functional 
equivalent of flexion limited to 60 degrees or less or the 
combined motion not greater than 120 degrees or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 
5237.

A 20 percent disability evaluation is not warranted because 
the evidence does not approximate the functional equivalent 
of forward flexion limited to 60 degrees or combined range of 
motion to 120 degrees.  The Veteran denied any periods of 
flare-ups, and the examiner determined that flare-ups of pain 
would not result in additional motion loss, fatigue, or 
incoordination.  Nothing suggests that flexion is 
functionally limited to 60 degrees or that the combined 
motion is functionally limited to 120 degrees. Rather, the VA 
examination disclosed 90 degrees of flexion and the combined 
motion significantly in excess of 120 degrees.  Furthermore, 
the normal x-ray examination establishes that there is no 
scoliosis, reversed lordosis, or abnormal kyphosis.  Neither 
the lay or medical evidence establishes spasm or guarding.  
At best, there was tightness.  DeLuca v. Brown, supra.

Furthermore, there is no evidence that the Veteran had muscle 
spasm, an abnormal gait, or abnormal spinal contour.  The VA 
examination report indicated the Veteran's spine was normal-
appearing in architecture.  There was no spasm, and he could 
stand on his heels and toes.  Therefore, a 20 percent 
disability evaluation is not warranted.


Conclusion

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether staged ratings are 
warranted.  However, the disabilities have not significantly 
changed and uniform evaluations are warranted.

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2008).  However, the Board notes that the 
evidence fails to show and the Veteran has not asserted that 
he required any periods of hospitalization for his right 
shoulder or low back disabilities.  He has also not alleged 
there is any interference with employment.  Therefore, the 
Board finds that the criteria for submission for an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.


ORDER

Service connection for tinnitus is granted.

A 10 percent evaluation for right shoulder bursitis is 
granted, subject to the laws and regulations governing the 
payment of VA benefits.

A 10 percent evaluation for lumbosacral strain is granted, 
subject to the laws and regulations governing the payment of 
VA benefits.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


